                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                        101 West Lombard Street
   George L. Russell, III                                                  Baltimore, Maryland 21201
 United States District Judge                                                    410-962-4055

                                        September 13, 2019

MEMORANDUM TO COUNSEL RE:                             Towne Park, LLC v. Pro Park, Inc., et al.
                                                      Civil Action No. GLR-19-2474

Dear Counsel:

     Today, the Court convened a teleconference to discuss the schedule in this case. This
memorandum memorializes the agreements reached during the call.

       Upon consideration of the parties’ briefing schedule requests, the Court rescheduled the
hearing on Plaintiff Towne Park, LLC’s Motion for Preliminary Injunction, (ECF No. 14), to
Wednesday, October 16, 2019 at 9:30 a.m. at the United States District Court for the District of
Maryland, 101 W. Lombard Street, Baltimore, Maryland 21201, in Courtroom 7A. The briefing
schedule for the hearing is as follows:

            1.   Defendants’ Response is due on Thursday, September 19, 2019 by 4:30
                 p.m.
            2.   Towne Park, LLC’s Reply is due on Thursday, October 3, 2019 by 4:30
                 p.m.

        Also on October 3, 2019, the parties shall file a joint status report. The status report shall
include stipulations of fact and procedural history, a stipulation regarding a two-week extension
of the Consent Order for Entry of a Temporary Restraining Order, (ECF No. 14), and any request
to refer this case to a United States Magistrate Judge for a mediation.

        The briefing schedule for Defendant Pro Park, Inc.’s Motion to Dismiss, (ECF No. 20),
shall accord with this Court’s Local Rules. See Local Rule 105.2.a (D.Md. 2018).

       Despite the informal nature of this memorandum, it shall constitute an Order of the Court,
and the Clerk is directed to docket it accordingly.


                                               Very truly yours,

                                                         /s/
                                               George L. Russell, III
                                               United States District Judge
